 

Exhibit 10.33

 

Written Description of the Synaptics Incorporated Retention Program Adopted May
6, 2019

 

On May 6, 2019, the Executive Committee of the Board of Directors of Synaptics
Incorporated (“Synaptics”) instituted a retention program applicable to certain
of Synaptics’ executive officers.

 

The retention program provides that the participating executive officers will
receive lump-sum cash award payments (determined in each case by the Executive
Committee) in November 2020 should they remain as full-time active employees of
Synaptics in good standing for 18 consecutive calendar months starting May 1,
2019. Certain voluntary and unpaid leaves will result in a termination of the
applicable retention award. No retention award will be paid to any executive who
resigns without Good Reason or who is terminated for Good Cause prior to the end
of the retention period (both capitalized terms as defined in the Synaptics
Incorporated Severance Policy for Principal Executive Officers, which has
previously been filed with the Securities and Exchange Commission). Should
Synaptics terminate a participating executive’s employment without Good Cause,
or if such executive resigns for Good Reason, Synaptics will pay (i) two-thirds
of such executive’s eligible award if the termination occurs during the first
twelve months of the retention period, and (ii) a portion of such executive’s
eligible award prorated for the actual number of consecutive full calendar
months completed as a full-time employee of Synaptics if the termination occurs
between the twelfth and eighteenth month of the retention period, provided that
such executive resigns from all Synaptics and Synaptics’ affiliate director and
officer positions and executes a separation agreement and release in a form
acceptable to Synaptics.

 